DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant Application # 17466146
Patent No. US11126212B2
A method for managing the operation of an AC power distribution network to which connect a plurality of electrical storage devices, the AC power distribution network being characterized by a dynamic state of balance between power generation and load, the method comprising:
Sensing with a power control device a characteristic of an electrical energy supplied by the AC power grid to one of the plurality of electrical storage devices;
Detecting with the power control device on the basis of the characteristic an occurrence of a power generation deficit;
In response to detection of the power generation deficit within the AC power grid controlling with the power control device an injection of electrical energy by relevant one of the plurality of electrical storage devices to lessen the power generation deficit within the AC power grid;
In response to non-detection of the power generation deficit within the AC power grid controlling the power control device to implement at least one remote command sent by a central office to the power control device.
A control system for an electric energy storage arrangement for use in an AC power distribution network characterized by a dynamic state of balance between power generation and load, the control system comprising:
a. an input configured for:
i. receiving a remote command from a remote entity directing the energy storage arrangement to perform an ancillary service;
ii. receiving a signal conveying a characteristic of an electrical energy supplied by the AC power distribution network, the characteristic being observable at a power connection interface between the electric energy storage arrangement and the AC power distribution network;
b. an output configured for outputting signals to control an injection of electrical energy from the energy storage arrangement into the AC power distribution network;
c. non-transitory storage medium encoded with software for execution by one or more CPUs, configured for:
i. in response to the remote command received from the remote entity when the AC power distribution network is in a state of equilibrium between power generation and load, directing the energy storage arrangement to execute the ancillary service, including generating output signals through the output causing the energy storage arrangement to inject electrical energy into the AC power distribution network;
ii. sensing the characteristic of the electrical energy to detect a power generation deficit occurring in the AC power distribution network after reception of the command from the remote entity at the power connection interface between the electric energy storage arrangement and the AC power distribution arrangement;
iii. in response to detection of the power generation deficit modifying the output signals to cause the energy storage arrangement to initiate execution of a local response while the ancillary service is being executed, whereby the local response and the ancillary service execute concurrently, wherein the local response is configured to lessen the power generation deficit in the AC power distribution network, and is characterized by injection of electrical energy into the AC power distribution network;
iv. sensing the characteristic of the electrical energy to detect an ending of the power generation deficit;
v. in response to detection of the ending of the power generation deficit modifying the output signals to cause the energy storage arrangement to stop the execution of the local response and continue the execution of the ancillary service.
2. A method as defined in claim 1, wherein the plurality of electrical storage devices is a plurality of batteries.
2. A control system as defined in claim 1, wherein the electrical storage arrangement includes at least one battery.
3. A method as defined in claim 1, wherein the characteristic of the electrical energy is a frequency of the electrical energy.
4. A control system as defined in claim 3, wherein the characteristic of the electrical energy is a frequency of the electrical energy.
4. A method as defined in claim 3, wherein sensing the frequency of the electrical energy is performed at a location that is proximate to the relevant one of the plurality of electrical storage devices.
1.c.ii. sensing the characteristic of the electrical energy to detect a power generation deficit occurring in the AC power distribution network after reception of the command from the remote entity at the power connection interface between the electric energy storage arrangement and the AC power distribution arrangement;
5. A method as defined in claim 4, wherein sensing the frequency of the electrical energy is performed at a power supply connection between the relevant one of the plurality of electrical storage devices and the AC power grid.
1.c.ii. sensing the characteristic of the electrical energy to detect a power generation deficit occurring in the AC power distribution network after reception of the command from the remote entity at the power connection interface between the electric energy storage arrangement and the AC power distribution arrangement;
6. A method as defined in claim 3, further comprising deriving from the frequency of the electrical energy a magnitude of the power generation deficit.
5. A control system as defined in claim 4, wherein the software is configured to derive from the frequency a magnitude of the power generation deficit.
7. A method as defined in claim 6, wherein controlling the injection of electrical energy by the relevant one of the plurality of electrical storage devices is performed according to the magnitude of the power generation deficit.
6. A control system as defined in claim 5, wherein the local response includes modulating injection of electrical energy from the energy storage device associated with the local response into the AC power distribution network according to the magnitude of the power generation deficit.
8. A method as defined in claim 6, wherein the magnitude of the power generation deficit is derived by determining a difference between the frequency of the electrical energy and a nominal frequency.

9. A method as defined in claim 6, wherein the magnitude of the power generation deficit is derived by determining a rate of variation of the frequency of the electrical energy.

10. A method as defined in claim 1, further comprising modulating the consumption of electrical energy by the relevant one of the plurality of electrical storage devices according to the magnitude of the power generation deficit.
6. A control system as defined in claim 5, wherein the local response includes modulating injection of electrical energy from the energy storage device associated with the local response into the AC power distribution network according to the magnitude of the power generation deficit.
11. A method as defined in claim 1, wherein the at least one remote command comprises a set of parameters that defines a performance of the relevant one of the plurality of energy storage devices.
1.c.i. in response to the remote command received from the remote entity when the AC power distribution network is in a state of equilibrium between power generation and load, directing the energy storage arrangement to execute the ancillary service, including generating output signals through the output causing the energy storage arrangement to inject electrical energy into the AC power distribution network;
12. A method as defined in claim 11, wherein the set of parameters comprise a start time, an end time and a type of action.
9. A control system as defined in claim 1, wherein the ancillary service is a “stand-by” reserve.
10. A control system as defined in claim 9, wherein the remote command associated with the “stand-by” reserve conveys time information.
11. A control system as defined in claim 10, wherein the time information indicates a start time for the “stand-by” reserve.
12. A control system as defined in claim 10, wherein the time information indicates an end time of the “stand-by” reserve.
13. A method as defined in claim 11, wherein the type of action is an injection of electrical energy within the AC power grid.
14. A control system as defined in claim 1, wherein the remote command conveys a variation of the rate of injection of electrical energy in the AC power distribution network during execution of the ancillary service.
14. A method as defined in claim 1, wherein the at least one remote command is used to deliver at least one ancillary service.
1. a. i. receiving a remote command from a remote entity directing the energy storage arrangement to perform an ancillary service;
15. A method as defined in claim 14, wherein the at least one ancillary service is a stand-by reserve.
9. A control system as defined in claim 1, wherein the ancillary service is a “stand-by” reserve.
16. A method as defined in claim 15, wherein the at least one ancillary service is a modulation of the stand-by reserve.

17. A method as defined in claim 14, wherein the at least one ancillary service is peak shaving.
13. A control system as defined in claim 9, wherein the ancillary service is “peak shaving”.
18. A method as defined in claim 14, wherein the at least one ancillary service is ramping.
15. A control system as defined in claim 1, wherein the ancillary service is “ramping”.
19. A method as defined in claim 14, wherein the at least one ancillary service is frequency regulation.

20. A method as defined in claim 1, further comprising computing an amount of electrical energy injected by the relevant one of the plurality of electrical storage devices within the AC power grid.



Claim 1-7, 10-15 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. US11126212B2 in view of DeBone (US20160072288A1). 
Claim 1 recites a method claim which performs similar functions performed by the system of US11126212B2. There is no patentable distinction between the method claimed in the present application and the functions performed by the system of US11126212B2, aside from the method claim requiring a plurality of electrical storage devices. Debone in ¶0043-¶0046 teaches a plurality of customers connected to a grid and also teaches customers have energy storage devices therefore it teaches a plurality of energy storage devices. One of ordinary skill in the art can modify the claim of the patent to include a plurality of energy storage devices. One would have been motivated to do so because doing so would allow the system to be applicable to plurality of customers with plurality of energy storage devices, and therefore make the system more versatile.
Claims 2-7, 10-15 and 17-18 recites limitations that are not patentably distinct from the claims 1-20 of the Patent in view of DeBone, as they claim matters already recited in the claims of the Patent. See Table above.
Claim 19 recites, wherein the at least one ancillary service is frequency regulation. Although Claim 1 of the Patent recites, receiving a remote command from a remote entity directing the energy storage arrangement to perform an ancillary service, it doesn’t recite the at least one ancillary service is frequency regulation. DeBone in ¶0053 teaches, “The energy management controller 10 also preferably measures utility power conditions (including, voltage, frequency and power factor) at the point of common coupling 14 in real time. When the utility power conditions are outside defined parameters, the energy management controller 10 preferably acts in real time according to certain updatable utility (or other grid participant) rules to manage behind the utility meter 23 the power exported to the utility grid (through the intermediate circuit 18), by charging or discharging the storage device 16 to achieve the utility's (or other grid participant's) desired outcomes for the customer circuit 17”. DeBone is an art in the area of interest as it teaches, managing power on a grid (see Abstract). Claim 19 of the instant application is an obvious variant of claim 1 of the co-pending application U.S. Patent in view of DeBone, and therefore is not patentably distinct. One of ordinary skill in the art could further modify claim 1 of U.S. Patent in view of DeBone to claim o one ancillary service is frequency regulation. One would have been motivated to do so because by doing so would allow autonomously reacting to undesirable grid conditions, such as low grid frequency, low or high voltage conditions and reactive power output, among others, and act according to correct those conditions, as taught by DeBone in ¶0049.

Claim 8-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US11126212B2 in view of DeBone (US20160072288A1) and further in view of PORTER (US20170179722A1).

Claim 8 recites, A method as defined in claim 6, wherein the magnitude of the power generation deficit is derived by determining a difference between the frequency of the electrical energy and a nominal frequency. Although Claim 5 of the Patent recites, wherein the software is configured to derive from the frequency a magnitude of the power generation deficit, it doesn’t recite the deficit is derived by determining a difference between the frequency of the electrical energy and a nominal frequency. Porter in ¶003l-¶0032 teaches determining an amount of difference between target and estimated frequency. Porter is an art in the area of interest as it teaches using a battery to regulate grid frequency (see Abstract). Claim 8 of the instant application is an obvious variant of claim 5 of the co-pending application U.S. Patent in view of DeBone and PORTER, and therefore is not patentably distinct. One of ordinary skill in the art could further modify claim 5 of U.S. Patent in view of PORTER to recite the magnitude of the power generation deficit is derived by determining a difference between the frequency of the electrical energy and a nominal frequency. One would have been motivated to do so because by doing so one can quickly respond to changes in grid frequency and maintain operation stability as taught by Porter in ¶0041. 

Claim 9 recites, A method as defined in claim 6, wherein the magnitude of the power generation deficit is derived by determining a rate of variation of the frequency of the electrical energy. Although Claim 5 of the Patent recites, wherein the software is configured to derive from the frequency a magnitude of the power generation deficit, it doesn’t recite t magnitude of the power generation deficit is derived by determining a rate of variation of the frequency of the electrical energy. Porter in ¶003l-¶0032 teaches determining an amount of difference between target and estimated frequency. Porter is an art in the area of interest as it teaches using a battery to regulate grid frequency (see Abstract). Claim 9 of the instant application is an obvious variant of claim 5 of the co-pending application U.S. Patent in view of DeBone and PORTER, and therefore is not patentably distinct. One of ordinary skill in the art could further modify claim 5 of U.S. Patent in view of PORTER to recite the magnitude of the power generation deficit is derived by determining a rate of variation of the frequency. One would have been motivated to do so because by doing so one can quickly respond to changes in grid frequency and maintain operation stability as taught by Porter in ¶0041. 

Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US11126212B2 in view of DeBone (US20160072288A1) and further in view of Golden (US20080167756A1).
Claim 16 recites, wherein the at least one ancillary service is a modulation of the stand-by reserve. Although Claim 1 of the Patent recites, receiving a remote command from a remote entity directing the energy storage arrangement to perform an ancillary service, it doesn’t recite ancillary service is a modulation of the stand-by reserve. Golden in ¶0053 teaches, Utilities may schedule battery charge events to maintain synchronous reserves levels and ensure charging occurs during the most optimal time periods. Golden is an art in the area of interest as it teaches, A system and method for managing power consumption and storage in a power grid (see Abstract). Claim 16 of the instant application is an obvious variant of claim 1 of the co-pending application U.S. Patent in view of DeBone and Golden, and therefore is not patentably distinct. One of ordinary skill in the art could further modify claim 1 of U.S. Patent in view of Golden to recite one ancillary service is a modulation of the stand-by reserve. One would have been motivated to do so because by doing so would allow maintaining reserve battery capacity to be discharged while needed by the grid.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US11126212B2 in view of DeBone (US20160072288A1) and further in view of Galati (US20120242148A1).

Claim 20 recites, computing an amount of electrical energy injected by the relevant one of the plurality of electrical storage devices within the AC power grid. Galati in ¶0067 teaches utility provider confirms that the energy storage device has discharged into the grid. The various ways this step may be implemented include reading power output from an installed power meter at the customer's energy storage device, reading power output or state of charge of the energy storage from a battery management system or similar controller at the energy storage device. Galati is an art in the area of interest as it teaches, methods outlined concerning allocating energy stored by an energy storage device between a utility provider, a customer, and/or a third party (see Abstract). Claim 20 of the instant application is an obvious variant of claim 1 of U.S. Patent in view of DeBone and Galati, and therefore is not patentably distinct. One of ordinary skill in the art could further modify claim 1 of U.S. Patent in view of Galati to recite, computing an amount of electrical energy injected by the relevant one of the plurality of electrical storage devices within the AC power grid. One would have been motivated to do so because by doing so would allow the utility provider to determine whether the customer responded to the energy storage discharge request, and possibly informs him concerning how much energy was provided or gives information concerning the next time a discharge event may be possible from the customer's energy storage device. This information facilitates compensation of the customer for his participation and may ensure that discharge requests are properly spaced out to prevent damage to customer energy storage devices, as taught by Galati in ¶0067.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11, 14 and 19 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by DeBone et. al. (US20160072288A1) hereinafter DeBone.

Regarding claim 1,
DeBone teaches, A method for managing the operation of an AC power distribution network to which connect a plurality of electrical storage devices, the AC power distribution network being characterized by a dynamic state of balance between power generation and load, the method comprising: (¶0051 teaches energy management controllers. ¶0052 teaches energy management controllers control energy storage device. ¶0049 teaches energy management controllers can regulate grid frequency by controlling energy storage and load. It is known electrical grid to operate on AC power. ¶0043-¶0046 teaches a plurality of customers connected to a grid and also teaches customers have energy storage devices therefore it teaches a plurality of energy storage devices.)
Sensing with a power control device a characteristic of an electrical energy supplied by the AC power grid to one of the plurality of electrical storage devices; (¶0053 teaches, The energy management controller 10 also preferably measures utility power conditions (including, voltage, frequency and power factor) at the point of common coupling 14 in real time)
Detecting with the power control device on the basis of the characteristic an occurrence of a power generation deficit; (¶0049 and ¶0053 teaches energy management controllers detect low grid frequency and inject power to the grid
In response to detection of the power generation deficit within the AC power grid controlling with the power control device an injection of electrical energy by relevant one of the plurality of electrical storage devices to lessen the power generation deficit within the AC power grid; (¶0049 and ¶0053 teaches energy management controllers react to low grid frequency by managing power exported to the utility grid by discharging storage devices)
In response to non-detection of the power generation deficit within the AC power grid controlling the power control device to implement at least one remote command sent by a central office to the power control device. (¶0052 teaches, the energy management controller 10 preferably applies in real time certain updatable utility (or other grid participant) rules to manage the power exported to the intermediate circuit 18 through the utility meter 23 by remotely connecting or disconnecting controlled loads (such as water heaters, space heaters, swimming pool pumps, air conditioners, and any other non-critical loads 19, and also including the storage device 16 and charger/inverter 15) to achieve the utility's (or other grid participant's) desired outcomes for the customer circuit 17. ¶0020 teaches, Preferably, the grid participant can periodically update and download selected grid participant parameters (rules) to the controllers for achieving the grid participant's desired outcome for that customer's circuit. Therefore the grid participant parameters or rules are remote commands received from a grid participant (central office))

Regarding claim 2,
DeBone teaches, A method as defined in claim 1, wherein the plurality of electrical storage devices is a plurality of batteries. (
¶0037 teaches a storage device is a battery system.)


Regarding claim 3,
DeBone teaches, A method as defined in claim 1, wherein the characteristic of the electrical energy is a frequency of the electrical energy. (¶0053 teaches measuring frequency)

Regarding claim 4,
DeBone teaches, A method as defined in claim 3, wherein sensing the frequency of the electrical energy is performed at a location that is proximate to the relevant one of the plurality of electrical storage devices. (
¶0053 teaches, “The energy management controller 10 also preferably measures utility power conditions (including, voltage, frequency and power factor) at the point of common coupling 14)

Regarding claim 5,
DeBone teaches, A method as defined in claim 4, wherein sensing the frequency of the electrical energy is performed at a power supply connection between the relevant one of the plurality of electrical storage devices and the AC power grid. (
¶0053 teaches, “The energy management controller 10 also preferably measures utility power conditions (including, voltage, frequency and power factor) at the point of common coupling 14. According to fig. I point of common coupling is between energy storage 16 and grid 18)

Regarding claim 11,
DeBone teaches, A method as defined in claim 1, wherein the at least one remote command comprises a set of parameters that defines a performance of the relevant one of the plurality of energy storage devices. (¶0046 teaches, “For example, the utility (or other grid participant) may create the rule that storage devices will store all or certain amounts of intermittent power to prevent export to the grid during the day”)

Regarding claim 14,
DeBone teaches, A method as defined in claim 1, wherein the at least one remote command is used to deliver at least one ancillary service. (¶0046 teaches, “For example, the utility (or other grid participant) may create the rule that storage devices will store all or certain amounts of intermittent power to prevent export to the grid during the day”. Therefore the remote command is to provide ancillary service.)

Regarding claim 19,
DeBone teaches, A method as defined in claim 14, wherein the at least one ancillary service is frequency regulation. (¶0053 teaches, “The energy management controller 10 also preferably measures utility power conditions (including, voltage, frequency and power factor) at the point of common coupling 14 in real time. When the utility power conditions are outside defined parameters, the energy management controller 10 preferably acts in real time according to certain updatable utility (or other grid participant) rules to manage behind the utility meter 23 the power exported to the utility grid (through the intermediate circuit 18), by charging or discharging the storage device 16 and/or remotely connecting or disconnecting other controlled loads 19 to the customer circuit 17, to achieve the utility's (or other grid participant's) desired outcomes for the customer circuit 17”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBone et. al. (US20160072288A1) hereinafter DeBone in view of PORTER (US20170179722A1) hereinafter Porter.

Regarding claim 6,
DeBone doesn’t explicitly teach, A method as defined in claim 3, further comprising deriving from the frequency of the electrical energy a magnitude of the power generation deficit. (Porter in ¶003 l-¶0032 teaches determining an amount of difference between target and estimated frequency)
Porter is an art in the area of interest as it teaches using a battery to regulate grid frequency (see Abstract). A combination of DeBone with Porter would allow the system to increase power injection if there is a deficit in power generation detected based on frequency. One would have been motivated to do so because by doing so one can quickly respond to changes in grid frequency and maintain operation stability as taught by Porter in ¶0041. The combination is one of known elements that would yield a predicable result and would make the system safer.

Regarding claim 7,
DeBone and Porter teaches, A method as defined in claim 6, wherein controlling the injection of electrical energy by the relevant one of the plurality of electrical storage devices is performed according to the magnitude of the power generation deficit. (Porter in ¶0036 teaches determining rate of discharging the battery based on frequency differential)

Regarding claim 8,
DeBone and Porter teaches, A method as defined in claim 6, wherein the magnitude of the power generation deficit is derived by determining a difference between the frequency of the electrical energy and a nominal frequency. (Porter in ¶003l-¶0032 teaches determining an amount of difference between target and estimated frequency)

Regarding claim 9,
DeBone and Porter teaches, A method as defined in claim 6, wherein the magnitude of the power generation deficit is derived by determining a rate of variation of the frequency of the electrical energy. (Porter in ¶003l-¶0032 teaches determining an amount of difference between target and estimated frequency)

Regarding claim 10,
DeBone doesn’t explicitly teach, A method as defined in claim 1, further comprising modulating the consumption of electrical energy by the relevant one of the plurality of electrical storage devices according to the magnitude of the power generation deficit. (Porter in ¶0036 teaches determining rate of discharging the battery based on frequency differential)
Porter is an art in the area of interest as it teaches using a battery to regulate grid frequency (see Abstract). A combination of DeBone with Porter would allow the system to increase power injection if there is a deficit in power generation detected based on frequency. One would have been motivated to do so because by doing so one can quickly respond to changes in grid frequency and maintain operation stability as taught by Porter in ¶0041. The combination is one of known elements that would yield a predicable result and would make the system safer.

Claim(s) 12-13, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBone et. al. (US20160072288A1) hereinafter DeBone in view of Galati (US20120242148A1) hereinafter Galati.

Regarding claim 12,
DeBone doesn’t explicitly teach, A method as defined in claim 11, wherein the set of parameters comprise a start time, an end time and a type of action. (DeBone in ¶0020 teaches, accept and act according to grid participant rules that require centralized control by the energy grid participant at times defined and established by the energy grid participant. ¶0046 teaches, For example, the utility (or other grid participant) may create the rule that storage devices will store all or certain amounts of intermittent power to prevent export to the grid during the day. Although it teaches gird participant rules include times defined and established by the energy grid participant, it doesn’t explicitly teach, a start time, an end time. Galati in ¶0050 teaches, In step 106 the utility provider sends an energy storage discharge request to the customer or to the customer's energy storage device. A discharge request in this step may include information regarding the discharge obligation of the customer or the energy storage device, the time to start discharging, the duration, rate, voltage, or other properties of the energy to be discharged, and what energy storage resources to discharge.
Galati is an art in the area of interest as it teaches, methods outlined concerning allocating energy stored by an energy storage device between a utility provider, a customer, and/or a third party (see Abstract). A combination of Galati with DeBone would teach the remote command to include a start time and end time. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Galati with DeBone. One would have been motivated to do so because by doing so would benefits including demand reduction in the utility network. Demand reduction may be beneficial to the utility provider, particularly during times of unusually high demand, because it reduces strain on components of the utility network, as taught by Galati in ¶0021.

Regarding claim 13,
DeBone doesn’t explicitly teach, A method as defined in claim 11, wherein the type of action is an injection of electrical energy within the AC power grid. (DeBone doesn’t explicitly teach the remote command (rules) includes parameter comprising injection of electrical energy. Galati in ¶0050 teaches, In step 106 the utility provider sends an energy storage discharge request to the customer or to the customer's energy storage device.)
Galati is an art in the area of interest as it teaches, methods outlined concerning allocating energy stored by an energy storage device between a utility provider, a customer, and/or a third party (see Abstract). A combination of Galati with DeBone would teach the remote command to include an action to inject electrical energy. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Galati with DeBone. One would have been motivated to do so because by doing so would benefits including demand reduction in the utility network. Demand reduction may be beneficial to the utility provider, particularly during times of unusually high demand, because it reduces strain on components of the utility network, as taught by Galati in ¶0021.

Regarding claim 17,
DeBone doesn’t explicitly teach, A method as defined in claim 14, wherein the at least one ancillary service is peak shaving. (Galati in ¶0049 teaches, utility provider detects a discharge request triggering condition. A triggering condition may be related to demand response programs by measuring elevated demand or a predetermined time of day, month, or year, or any other indicator that would notify the utility that it may need additional, supplemental energy in the distribution network as a whole or in the locality of the customer. ¶0050 teaches, In step 106 the utility provider sends an energy storage discharge request to the customer or to the customer's energy storage device.)
Galati is an art in the area of interest as it teaches, methods outlined concerning allocating energy stored by an energy storage device between a utility provider, a customer, and/or a third party (see Abstract). A combination of Galati with DeBone would teach ancillary service is peak shaving. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Galati with DeBone. One would have been motivated to do so because by doing so would benefits including demand reduction in the utility network. Demand reduction may be beneficial to the utility provider, particularly during times of unusually high demand, because it reduces strain on components of the utility network, as taught by Galati in ¶0021.

Regarding claim 18,
DeBone doesn’t explicitly teach, A method as defined in claim 14, wherein the at least one ancillary service is ramping. (Published specification of applicant’s specification describes ramping as “the remote command modulates the energy consumption i.e., the load) of the electric power grid 20 over long periods of time to counterbalance expected variations of energy generation in the electric power grid 20.” Galati in ¶0049 teaches, utility provider detects a discharge request triggering condition. A triggering condition may be related to a predetermined time of day, month, or year, or any other indicator that would notify the utility that it may need additional, supplemental energy in the distribution network as a whole or in the locality of the customer. ¶0050 teaches, In step 106 the utility provider sends an energy storage discharge request to the customer or to the customer's energy storage device.)
Galati is an art in the area of interest as it teaches, methods outlined concerning allocating energy stored by an energy storage device between a utility provider, a customer, and/or a third party (see Abstract). A combination of Galati with DeBone would teach the ancillary service is ramping. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Galati with DeBone. One would have been motivated to do so because by doing so would benefits including demand reduction in the utility network. Demand reduction may be beneficial to the utility provider, particularly during times of unusually high demand, because it reduces strain on components of the utility network, as taught by Galati in ¶0021.

Regarding claim 20,
DeBone doesn’t explicitly teach, A method as defined in claim 1, further comprising computing an amount of electrical energy injected by the relevant one of the plurality of electrical storage devices within the AC power grid. (Galati in ¶0067 teaches utility provider confirms that the energy storage device has discharged into the grid. The various ways this step may be implemented include reading power output from an installed power meter at the customer's energy storage device, reading power output or state of charge of the energy storage from a battery management system or similar controller at the energy storage device)
Galati is an art in the area of interest as it teaches, methods outlined concerning allocating energy stored by an energy storage device between a utility provider, a customer, and/or a third party (see Abstract). A combination of Galati with DeBone would teach the remote command to include a start time and end time. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Galati with DeBone. One would have been motivated to do so because Galati is an art in the area of interest as it teaches, methods outlined concerning allocating energy stored by an energy storage device between a utility provider, a customer, and/or a third party (see Abstract). A combination of Galati with DeBone would teach computing an amount of electrical energy injected by the relevant one of the plurality of electrical storage devices. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Galati with DeBone. One would have been motivated to do so because by doing so would allow the utility provider to determine whether the customer responded to the energy storage discharge request, and possibly informs him concerning how much energy was provided or gives information concerning the next time a discharge event may be possible from the customer's energy storage device. This information facilitates compensation of the customer for his participation and may ensure that discharge requests are properly spaced out to prevent damage to customer energy storage devices, as taught by Galati in ¶0067.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBone et. al. (US20160072288A1) hereinafter DeBone in view of Golden (US20080167756A1) hereinafter Golden.

Regarding claim 15,
DeBone doesn’t explicitly teach, A method as defined in claim 14, wherein the at least one ancillary service is a stand-by reserve. (Golden in ¶0046 and ¶0050 teaches utilities creating event to be dispatched to the customers. ¶0052 teaches, “When events are dispatched, commands may be transmitted to devices at the customer's premises”. ¶0053 teaches, Utilities may schedule battery charge events to maintain synchronous reserves levels and ensure charging occurs during the most optimal time periods)
Golden is an art in the area of interest as it teaches, A system and method for managing power consumption and storage in a power grid (see Abstract). A combination of Golden with DeBone would teach the ancillary service to include stand-by reserve. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Golden with DeBone. One would have been motivated to do so because by doing so would allow maintaining reserve battery capacity to be discharged while needed by the grid. 

Regarding claim 16,
DeBone and Golden teaches, A method as defined in claim 15, wherein the at least one ancillary service is a modulation of the stand-by reserve. (Golden in ¶0053 teaches, Utilities may schedule battery charge events to maintain synchronous reserves levels and ensure charging occurs during the most optimal time periods)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116